Citation Nr: 1544391	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-32 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection of a dental condition for purposes of compensation, claimed as a lost tooth as a result of injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to November 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In December 2011, the Veteran filed a timely Substantive Appeal (VA Form 9).  
  
In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  The documents contained in the Virtual VA file are either duplicative of the evidence in the VBMS claims file or irrelevant to the issue on appeal.   

In Mays v. Brown, 5 Vet. App. 302, 306 (1993), the U.S. Court of Appeals for Veterans Claims held that a claim for service connection is also considered a claim for VA outpatient dental treatment.  The regulations applicable to service connection for dental disabilities were amended.  The purpose of the amendments was to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  Effective February 29, 2012, the regulations provide that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the VHA determines the veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and VHA requests that VBA make a determination on questions that include, but are not limited to, the following:  whether the veteran has former Prisoner of War status; whether the veteran has a compensable or noncompensable service-connected dental condition or disability; whether the dental condition or disability is a result of combat wounds; whether the dental condition or disability is a result of service trauma; or whether the veteran is totally disabled due to a service-connected disability.  See Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012); 38 C.F.R. § 3.381(a) (2015).  At the Board hearing, the Veteran's representative requested that if service connection for compensation purposes could not be granted, then entitlement to service connection for purposes of outpatient dental treatment should be considered.  The RO adjudicated the Veteran's claim with respect to receiving VA compensation.  The issue of the Veteran's entitlement to VA outpatient dental treatment has not been considered by the appropriate entities.  Accordingly, this matter is REFFERED to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran did not sustain in-service trauma or disease (such as osteomyelitis) that caused a loss of substance of the body of the maxilla or mandible resulting in the loss of his tooth.

2.  The Veteran's dental condition is not a disability for which VA disability compensation is payable.


CONCLUSION OF LAW

The criteria for establishing service connection of a dental condition for compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a February 2010 letter issued prior to the decision on appeal, the Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter informed the Veteran of what evidence is needed to substantiate his claim for service connection of a dental condition, and what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, photographs, and the statements of the Veteran and his representative.  

The Board notes that the Veteran has not been afforded a VA examination concerning his claim for service connection of a dental condition.  The Board, however, finds that no such examination is required in this case.  As will be explained below, there is no medical or credible lay evidence that shows the Veteran sustained in-service trauma or disease (such as osteomyelitis) that caused the loss of his tooth.  As there is no in-service event, no current disability can be related to service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).    

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in August 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the claim for service connection and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  The Veteran testified regarding the trauma to his tooth.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  SERVICE CONNECTION

The Veteran seeks service connection for the loss of tooth number 8.  He contends that his tooth was knocked out when he was kicked in the face while practicing Martial Arts.  See August 2015 Transcript of Hearing at 4.  The Veteran alleges that he was seen in the emergency room in May 1979 in connection with this injury.  Id. at 6.  He alleges further that he was fitted with a bridge at that time that replaced two teeth, numbers 8 and 9.  Id. at 6-7.  The bridge is broken and comes out.  Id. at 7.  

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2015).  Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include impairment of the maxilla, mandible, or temporomandibular articulation; loss of whole or part of the ramus; loss of the condyloid process or coronoid process; loss of the hard palate; or loss of teeth.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  For loss of teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Note to Diagnostic Code 9913 (2015).

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue if shown by the evidence to have been incurred in or aggravated by service.  38 C.F.R. § 3.381(a) (2015).  However, replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381 (2015). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Background

Service treatment records show that the Veteran underwent an initial dental examination in June 1977.  In October 1977, the Veteran had an oral examination and was scheduled for endodontic treatment of tooth number 8.  In November 1977, the Veteran complained that tooth number 9 was sensitive to hot, cold, and percussion.  Root canals were performed on teeth number 8 and 9 in November.  In March 1978, crowns were put on teeth number 8 and 9.

In April 1979, it was noted that the Veteran had chipped the porcelain crown on tooth number 8.  

On May 22, 1979, the Veteran appeared at sick call in the dental clinic complaining of cervical sensitivity on the facial surface of tooth number 19.  There were signs of aspirin burns on the buccal mucosa at teeth number 18 and 19.  

On May 24, 1979, the Veteran went to the emergency room complaining of an injury to his upper lip after being kicked by a person.  It was noted that the Veteran had a minor laceration.  Chloraseptic spray was given.

On May 25, 1979, the Veteran returned to sick call at the dental clinic reporting pain in the left lower quadrant of his mouth.  No dental pathology could be found that might be causing the pain.

In January through April 1981, the Veteran was seen for a new crown to tooth number 8.  In July through November 1982, the Veteran received crowns on teeth number 8, 9, and 10.  The Veteran received a dental examination and comprehensive cleaning in September 1986.  Service treatment records do not document any extraction of tooth number 8 or number 9 during service.  

Analysis

The preponderance of the evidence shows that the Veteran did not lose tooth number 8 in May 1979 when he was kicked in the face.  Neither the May 1979 emergency room record nor the May 1979 dental clinic record shows that the Veteran complained of, sought treatment for, or was diagnosed with a damaged tooth as a result of the kick to the face.  Moreover, after tooth number 8 was allegedly knocked out in May 1979, it was subsequently crowned in 1981 and in 1982.  Service treatment records do not document extraction of tooth number 8 at any point during service.  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran did not experience in-service trauma, or a disease (such as osteomyelitis), that caused a loss of substance of the body of the maxilla or mandible resulting in the loss of his tooth.  There also is no evidence of record that the Veteran suffered impairment of the maxilla, mandible, or temporomandibular articulation; loss of whole or part of the ramus; loss of the condyloid process or coronoid process; or loss of the hard palate.  38 C.F.R. § 4.150 (2015).  As a result, the Veteran is not entitled to compensable service connection for a dental condition because he does not have a disability recognized for service connection purposes.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection of a dental condition for purposes of compensation, claimed as a lost tooth as a result of injury, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


